Kilday, Judge
(concurring in the result) :
I concur in the result.
In view of the disagreement between my brothers, I deem it necessary to express my views separately.
There is no dispute between them as to what occurred in the closed hearing; rather, their differences arise over the interpretation placed thereon. We are here dealing with a procedure which is found only in military law, expressly provided for in Article 39, Uniform Code of Military Justice, 10 USC § 839, and for which there are no civilian precedents.
The cited Article provides in pertinent part that “After a general court-martial has finally voted on the findings, the court may request the law officer and the reporter to appear before the court to put the findings in proper form, and those proceedings shall be on the record.” (Emphasis supplied.)
All other proceedings must be conducted in the presence of the accused and counsel for both sides. Not only has this private conference between the law officer and the members of the court no counterpart in civilian practice, but Rule 43 of the Federal Rules of Criminal Procedure specifically provides that the defendant shall be present at every stage of the trial. This rule prohibits the trial judge from communicating in any way, either before or after it has begun to deliberate, when the defendant is absent. As stated by Judge Learned Hand in United States v Compagna, 146 F2d 524, 528 (CA2d Cir) (1944):
“. . . it is most undesirable that anything should reach a jury which does not do so in the court room. This is, indeed, too well settled for debate [citations omitted]. But, like other rules for the conduct of trials, it is not an end in itself; and, while lapses should be closely scrutinized, when it appears with certainty that no harm has been done, it would be the merest pedantry to insist upon procedural regularity.”
See also the annotations to State v Murphy, 17 ND 48, 115 NW 84, 17 LRA (New Series) 609 (1908). But see Shields v United States, 273 US 583, 71 L ed 787, 47 S Ct 478 (1927), and the dissent in Walker v United States, 322 F2d 434, 437 (CA DC Cir) (1963); cf. Rice v United States, 356 F2d 709 (CA8th Cir) (1966).
As so aptly noted by the Chief Judge, in his opinion, almost two centuries of experience with this practice, in both the Federal and State courts, has witnessed relatively few instances of confused or unintelligible jury verdicts. However, since the Congress has seen fit to adopt a rule for the military which is such a distinct departure from the civilian practice, its application, in light of the consequent danger to the judicial processes by any departure therefrom, *362should be strictly construed. Law officers would be well advised to hew strictly to the letter of this law, for findings in improper form may be corrected even after announced in open court. United States v Downs, 4 USCMA 8, 15 CMR 8. For a discussion of the rule and its application, see United States v Berry, 1 USCMA 235, 2 CMR 141; United States v Keith, 1 USCMA 493, 4 CMR 85. Cf. United States v Allbee, 5 USCMA 448, 18 CMR 72; United States v Saunders, 8 USCMA 585, 25 CMR 89.
Judge Ferguson is correct when he points out that there is no such offense under the Code as assault with intent to inflict grievous bodily harm,1 (United States v Woodson, 3 USCMA 372, 12 CMR 128), the verbiage utilized by the president in initially informing the law officer of the wording of the court’s findings. But I believe he places too much emphasis on these words and not enough on the previous colloquy wherein the president told the law officer the court had found the accused not guilty of the offense charged but guilty of the “lesser included offense of aggravated assault, in violation of Article 128 . . . the second one.” Since he also said that “the other one is assault with a dangerous weapon” (to which the accused had entered a plea of guilty), he could, as the Chief Judge points out, have been referring only to the offense instructed upon — intentionally inflicting grievous bodily harm.
While it might appear to those untrained in the law that the difference between the verbiage used by the court president and the offense delineated under the second section of Article 128 is a mere play on words, there is in fact a substantial difference. In the one there need be no injury at all, merely the intention to inflict, while in the offense for which the accused was convicted, an injury to the body of the victim must have been intentionally inflicted and of such a nature as to be considered grievous. It was for this reason that the law officer next inquired of the president, “What is it you found to be grievous bodily harm?” to which the latter replied, “The shot in the head, with the damage to the brain. The permanent neurological damage and effect. The blindness.”
At this point the law officer’s work was done for the president speaks for the court members. He could have informed the president of the manner of making the announcement of sentence and retired from the closed session. Before he could do so, however, there was an almost immediate question from one of the court members which apparently raised a doubt in his mind as to whether a vote had been taken and a specific finding made as to the nature of the grievous bodily harm. Further inquiry developed that a vote had not been taken on the nature of the grievous bodily harm, but, according to the president, “considering the testimony. It sort of led to the conclusion.”
The Chief Judge believes the president’s remarks leave no doubt that the members who voted for the declared findings understood they included damage to the victim’s brain and visual acuity, caused by the shot fired by the accused into the victim’s head. Judge Ferguson, to the contrary, believes the transcript to indicate a wide difference of opinion as to the nature of the harm intentionally committed and that the Congress did not intend guilty and criminal sanction to be predicated on “understanding.”
In his instructions on the elements of aggravated assault, the law officer correctly told the court members that in order to find the accused guilty of that offense they must find:
. . the accused, without justification or excuse and with unlawful force or violence, inflicted grievous bodily harm upon . . . [the victim]; and,
“That such grievous bodily harm was intentionally inflicted by the accused.”
He immediately thereafter informed the court that grievous bodily harm means serious bodily injury; not minor injury, but serious damage to internal *363organs, or other serious bodily injuries. He had previously informed the court that when grievous bodily harm is inflicted by means of intentionally using force in a manner likely to achieve that result, it may be inferred that the grievous bodily harm was intended.
When a court retires to deliberate on findings it votes on the offense as charged, or a lesser included offense, in accordance with the elements and other instructions as given by the law officer. It does not vote on the specific elements in turn, but rather on the whole of the offense. In the case at bar, it is obvious the members agreed that the accused unlawfully committed an assault, that grievous bodily harm to the victim resulted therefrom, and that such harm was intentionally inflicted. The extent of the injuries, permanent partial blindness, stands unrebutted on the record. In fact, counsel conceded this in his argument to the court and did not question the doctor who testified as to the operation he performed on the victim and the resultant neurological deficit. The entire thrust of the defense was geared to the accused’s lack of intent to injure the victim.
While in some cases it might be desirable or even necessary to spell out with particularity the basis for the court’s determination, I do not believe this case falls within either category. The law officer’s persistent questioning only served to confuse the members as to their obligations on findings as evidenced by their replies. It does, however, accentuate the wisdom of the civilian rule prohibiting contact between judge and jury except in open court.
To the extent that the law officer steered the discussion along lines calculated to fill what he considered a void in the court’s findings — albeit unnecessarily — he violated the letter of the Code and committed error. In our early cases we considered this a matter of general prejudice. United States v Keith, supra. Subsequently, however, we modified this position and in United States v Allbee, supra, announced that such participation would thereafter give rise to a rebuttal presumption of prejudice.
Consequently, in my view of the case, the accused was not prejudiced by the law officer’s actions and I would affirm the decision of the board of review,

 Such an offense was punishable under Article of War 93 but was eliminated from the .Code.